POLLOCK, J.
Epitomized Opinion
Action in Common Pleas to contest. the will of William Adams, deceased. Plaintiff offered the testimony of Dr. Thomas, physician of deceased, to showe the mental and physical condition of testator during his last illness. The trial court excluded this testimony on the ground that it was a privileged communication but admitted a letter offered by defendants, over plaintiff’s objection that the jetier was not properly identified, there being no signature of deceased to it. After defendants had introduced testimony of statements made by the deceased tending to prove his intention to dispose of his property in accordance with the will, plaintiff offered testimony in rebuttal to show that the de-Psed had made statements tending to show his tntion to make a differen disposition of his prop-This testimonv offered bv plaintiff was ex-fcluded because the court thought it not porper in rebuttal, ibe trial resulted m a verdict sustaining the will. Plaintiff brought error proceedings to this court. Held:
1. The testimony of Dr. Thomas, excluded by the trial court, was competent because a physician may testify as to facts he has learned thtrough other means than by communication from his patient; but. bv reason of 11364 ,GC.. this court cannot hold that the exclusion of this testimony, manifest justice has not been done.
° This '■'-urt cannot sav that the letter introduced by defendants was not properly identified since the bul or exceptions does not contain the evidence which was introduced to identify the letter. The want of signature is not a fatal defect.
3. The plaintiff did not set oW what he ev-ioct^d the rebutting witness to say. Therefore this case cannot be reversed on 'the exclusion of that testimony. Judgment of Common Pleas affirmed.